[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                           AUGUST 4, 2008
                             No. 08-10764                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 05-01150-CV-2-MHT-TFM

DANIEL BRYAN KELLEY,

                                                            Plaintiff-Appellee,

                                   versus

RICKY OWENS, individually and in his official
capacity as Sheriff of Coosa County,
AL BRADLEY, individually and in his official
capacity as Deputy Sheriff of Coosa County,
TERRY WILSON, individually and in his official
capacity as Deputy Sheriff of Coosa County,
WENDY ROBERSON, individually and in her official
capacity as Deputy Sheriff of Coosa County,

                                                       Defendants-Appellants.

                       ________________________

                Appeals from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                             (August 4, 2008)
Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      This is an appeal from the district court’s order denying defendants/

appellants’ motion for summary judgment based on qualified immunity. Plaintiff/

Appellee Daniel Bryan Kelley (“Kelley”) filed a complaint in the United States

District Court for the Middle District of Alabama against defendants/appellants

Ricky Owens, Terry Wilson, Al Bradley, and Wendy Roberson, alleging various

violations of his constitutional rights based on the treatment he received during his

incarceration in the Coosa County, Alabama, Jail between November 13, 2003,

and January 16, 2004. In a memorandum opinion and order filed on February 1,

2008, the district court granted in part and denied in part the parties’ motion for

summary judgment. Specifically, the district court permitted Kelley to proceed

with his conditions of confinement claims against Sheriff Owens and Sergeant

Roberson, excessive force claim against Jailer Bradley, and failure to intervene

claim against Administrator Wilson.

      “A district court’s denial of summary judgment based on qualified immunity

is reviewed de novo, construing all facts and making all reasonable inferences in

the light most favorable to the nonmoving party.” Tinker v. Beasley, 429 F.3d

1324, 1326 (11th Cir. 2005). “Generally, when there are [disputed] issues of fact

                                          2
. . . qualified immunity must be denied because the court, at this stage of the

proceedings, must view the facts most favorable to the plaintiff.” Travers v.

Jones, 323 F.3d 1294, 1296 (11th Cir. 2003).

       In the present case, the district court found that the evidence presented a

jury question as to whether defendants Owens and Roberson violated Kelley’s

constitutional rights when they punished him by confining him under

unconstitutional conditions. Moreover, the district court concluded that the

record evidence, if found to be true, would support a conclusion that Bradley

violated Kelley’s constitutional right to be free from the malicious use of force.

Finally, the district court found that Wilson violated Kelley’s constitutional rights

when he failed to intervene and stop Bradley from injuring him.

       After reviewing the record, and reading the parties’ briefs, we agree with the

district court’s conclusion that issues of fact precluded a finding of summary

judgment based on qualified immunity for the defendants.1 Accordingly, we

affirm the district court’s order denying summary judgment to the defendants

based on qualified immunity.

       AFFIRMED.

       1
        The district court’s denial of summary judgment based on the claim of qualified
immunity because genuine issues of material fact existed is an immediately appealable order
because “[t]he district court’s determination that genuine issues of material fact preclude
summary judgment is itself a conclusion of law.” McDaniel v. Woodard, 886 F.2d 311, 313
(11th Cir. 1989).

                                               3